DETAILED ACTION
This action is responsive to request for continued examination filed on November 09, 2022.
The preliminary amendments filed on October 05, 2022 have been acknowledged and considered.
Claims 1, 3, 6-8 and 11-13 have been amended.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 09, 2022 has been entered.
 
Response to Amendment
Applicant's Remarks, filed October 05, 2022, has been fully considered and entered.
Accordingly, Claims 1-14 are pending in this application. Claims 1, 3, 6-8 and 11-13 were amended. Claims 1, 11 and 12 are independent claims. 

Response to Arguments
Applicant’s arguments, see pages 10-16, filed October 05, 2022, with respect to the 
rejections of claims 1-14 have been fully considered, but they are moot in view of new grounds
of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C 103 as being unpatentable over Fukushima (Foreign Patent Application Publication No. JP 6264038 B2) in view of Sugiura (US Patent Application Publication No. US 20140071160 A1).

Regarding claim 1, Fukushima teaches method of controlling an information processing apparatus, the method comprising the steps of: a first presentation for presenting a plurality of postings on a social networking service, that have been posted by a user through the information processing apparatus that the user operates from a social networking server (SNS) that provides the social networking service; and  (”See Fukushima [0017] “The online photo storage server 103 [i.e. information processing apparatus] accepts a login from a client terminal 101 [Thus, the user operates the information processing apparatus]” See also Fig. 9 further disclosing user operating steps of the online photo storage server 103. See also Fukushima [0065] "The communication control unit 501 of the online photo storage server 103 is a module that communicates with the client terminal 101 and the SNS server 104. It receives a screen request from the client terminal 101, and sends a screen [i.e. a first presentation (See also Fig. 21)] generated by the online photo storage server 103 to the client terminal 101. Further, it is a module capable of receiving SNS [i.e. social networking service] posting data from the SNS server 104 [Thus, presenting postings on a social networking service, that have been posted by a user].")

a second presentation for presenting, based on a posting that the user selects from the presented plurality of postings, through the information processing apparatus that the user operates, an associated image that is associated with the posting that the user selects among a plurality of images stored in the information processing apparatus that the user operates, the associated image being an image stored in the information processing apparatus prior to the posting. (See Fukushima [0010] “the present invention is to provide a mechanism for identifying posted data [i.e. postings on a social networking service] corresponding to uploaded image data [Thus, images associated with the postings]” See also Fukushima [0069-0070] “The SNS posting data specifying unit 505 of the online photo storage server 103 specifies the SNS posting data associated with the uploaded image. The image storage unit 506 of the online photo storage server 103 stores the uploaded image [Thus, the image associated with the post is stored in the information processing apparatus that the user operates].” See also Fukushima [0119-0125] "FIG. 9 shows a flow of link processing between the uploaded image, which is the image data to be uploaded to the online photo storage server 103, and the SNS posting data....In step S802, the CPU 201 of the client terminal 101 acquires and displays a screen [Thus, a second presentation] from the online photo storage server 103 [Thus, through the information processing apparatus that the user operates] that accepts an instruction to switch to a mode in which uploading of uploaded images can be accepted from the user...In step S804, the CPU 201 of the client terminal 101 displays a screen capable of accepting the selection of the uploaded image from the user...In step S806, the CPU 201 of the client terminal 101 first accepts a selection as to whether or not to use the SNS posting comment link function, which is a process of associating the uploaded image with the SNS posting data [Thus, based on a posting that the user selects]. After accepting the selection, the online photo storage server 103 requests a screen that
allows the user to add and edit comments to each of a plurality of uploaded images together
with the selection result and the image data selected in step S805 [Thus, a plurality of images]...In step S810, the CPU 201 of the online photo storage server 103 performs a process of associating the uploaded image [Thus, an associated image that is associated that the user selects among a plurality of images stored in the information processing apparatus that the user operates] with the SNS posted data [Thus, with the posting].")

	Fukushima does not explicitly disclose the associated image being an image stored in the information processing apparatus prior to the posting.

	However, Sugiura teaches this limitation in more detail. (See Sugiura [0028] "The electronic apparatus [i.e. information processing apparatus] of this embodiment is implemented as a portable electronic apparatus, for example, a tablet computer 10 [Thus, an information processing apparatus that a user operates]." See also Sugiura [0037] "The “content” is image (still image) data such as a photo...The content playback application program 202 has a function of playing back a content. The following description will be given under the assumption that a content is a photo. The content playback application program 202 is an application program, which efficiently sorts out photos, and allows the user to browse the sorted photos in a cheerful way...The content playback application program 202 has a UI (User Interface) which allows the user to easily find out a photo" See also Sugiura [0047-0048] "The content playback application program 202 includes a content import module 41, content classification module 42, and content display processing module 43...The content import module 41 imports a content [i.e. image] from an external device 40 (for example, a memory card, digital camera, or the like) to the computer 10 [Thus, images are stored in the information processing apparatus prior to the posting]...The content import module 41 receives the content classified by the content classification module 42, and stores the received content in a storage medium 23. The content classification module 42 classifies a content sent from the content import module 41 by the predetermined classification method. As the classification method of contents, for example, that for classifying contents for respective directories (folders), that for classifying contents using date and time information (for example, date and time information embedded in photos), or that for classifying contents using dates and times of posting on a cloud service such as an SNS site" See also Sugiura [0032] "The computers 10A and 10B can post contents [Thus, images are stored prior posting] on the SNS site 21."See also Sugiura [0045] “A date and time associated with the content is an import date of the content from a memory card or the like to the computer 10, a date and time of creation of the content, or the like. When the content is a photo, the date and time of creation of the content corresponds to a photographing date of the photo. Also, as for a date and time associated with an “SNS album” to be described later, a date and time of posting of a content on the SNS site 21 can be used.” See also Sugiura [0062] "The content import module 41 imports contents from an external storage device which stores the contents [Thus, images] (step S50)...The content classification module 42 classifies the imported contents to create one or more content groups (step S51) [Thus, a plurality of images]. Each content group is stored in a folder corresponding to this content group on the storage medium 23 (step S52) [i.e. plurality of images stored in the information processing apparatus that the user operates]." See also Sugiura [0075-0076] "Details of the processing for generating an object of a content group [Thus, the images are already stored stored] in the timeline display processing of the content playback application 202 will be described below with reference to FIG. 7...as types of content groups, a user album, date album, and SNS album can be used. These albums of the three types, that is, the user album, date album, and SNS album are content groups [Thus, a plurality of images stored in the information processing apparatus that the user operates]...The user album includes a set of specific contents selected by the user. The date album includes a set of contents at a predetermined date. The SNS album includes a set of contents posted on the SNS site 21 [Thus, images associated with postings]." See also Sugiura Fig. 9, [0086-0090] "when the object corresponding to the SNS album is selected by a user operation (for example, clicking), the timeline display processing module 44 displays an SNS detailed screen [i.e. a presentation for presenting]...An example of the timeline display screen displayed by the content playback application program 202 will be described below with reference to FIG. 9...in FIG. 9, seven objects [i.e. images] 71 to 77 are arranged in a chronological order. The object 71 represents a user album 1, the object 72 represents a date album, the object 73 represents an SNS album, and the object 74 represents a user album 2 [Thus, images associated with a position in the timeline]" See also Sugiura [0096] "When a representative date corresponding to a certain date album is the same as that corresponding to a certain SNS album, the object 75 [Thus, an associated image] corresponding to that date album and the object 76 corresponding to that SNS album [i.e. posting] are displayed while being stacked at the same position on the timeline 70 [Thus, being associated (by date/timeline) with of the posting that the user selects], as shown in FIG. 9.")

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukushima to incorporate the teachings of Sugiura to include the content playback application program 202 which includes a content import module 41 to store the images in the electronic apparatus prior posting.

One would be motivated to do so to store the imported content [i.e. images] and allows the user to easily find images [0037]

	Regarding claim 2, Fukushima further in view of Sugiura, [hereinafter Fukushima-Sugiura], teaches all the limitations and motivations of claim 1, wherein the first presentation step causes a display to display one of comments and photographs or both of the comments and the photographs, that have been posted on the social networking service by the user. (See Fukushima [0213] “FIG. 13 is a flowchart for displaying a screen on which the client terminal 101 can display the actually uploaded image and the comment together.”)

Regarding claim 3, Fukushima-Sugiura teaches all the limitations and motivations of claim 1, further comprising the step of obtaining date information and location information from posted information on the posting that the user selects, and wherein the second presentation step causes a display to display the images stored in the information processing apparatus, based on the obtained date information and the location information. (See Fukushima [0013] “the structure of the SNS image EXIF table 1900 which stores the shooting date and time information and GPS information included in the image data posted to SNS.” See Fukushima [0130] “In step S810, the CPU 201 of the online photo storage server 103 performs a process of associating the uploaded image [i.e. posting that the user selects] with the SNS posted data. An example of the data table of the result of the process of associating the uploaded image with the SNS posted data is the SNS posted data link result table 2800 shown in FIG. 28. In FIG. 28, ID 2001 is an ID for uniquely identifying the uploaded image.” See also Fukushima Fig. 28 Showing date and time (2004) when the uploaded image was shot, and captured position information (2005) [i.e. location] of the uploaded image. [Thus, obtaining date information and location information from posted information on the posting that the user selects] See also Fukushima [0141, 146] “In step S812, the CPU 201 of the online photo storage server 103 generates a screen on which  comments can be added and edited by the user to each of a plurality of uploaded images...In step S813, the CPU 201 of the online photo storage server 103 transmits the screen generated in step S812 to the client terminal 101 [Thus, the second presentation step causes a display to display the images stored in the information processing apparatus, based on the obtained date and location information]”)

Regarding claim 4, Fukushima-Sugiura teaches all the limitations and motivations of claim 3, wherein the posted information includes a posted image, and the obtaining step obtains the date information and the location information from the posted image. (See Fukushima [0067] “The image data analysis unit 503 of the online photo storage server 103 analyzes the uploaded image [i.e. posted image], EXIF (Exifable image file format) information of the image data posted on the SNS, and the like to determine [Thus, obtaining] the shooting date and time and shooting location of the image data. To analyze. [Thus, the posted information includes a posted image, and the obtaining step obtains the date information and the location information from the posted image])

	Regarding claim 5, Fukushima-Sugiura teaches all the limitations and motivations of claim 4, wherein the posted image includes Exif information. (See Fukushima [0067] ““The image data analysis unit 503 of the online photo storage server 103 analyzes the uploaded image, EXIF (Exifable image file format) information of the image data posted on the SNS, and the like to determine the shooting date and time and shooting location of the image data. To analyze. [Thus, posted image includes Exif information]”)

	Regarding claim 6, Fukushima-Sugiura teaches all the limitations and motivations of claim 3, wherein the posted information includes a comment by the user, and the obtaining step obtains the date information and the location information from the comment by the user. (See Fukushima Figs. 16-18 Showing date 1602, location data 1603 for each comment 1605. See also Fukushima [0112] “The post 1605 stores the comment part included in the SNS post data. [Thus, the posted information includes a comment by the user, and the obtaining step obtains the date information and the location information from the comment by the user])

	Regarding claim 7, Fukushima-Sugiura teaches all the limitations and motivations of claim 3, wherein the second presentation step presents the images taken in a specified period based on the date information obtained from the posted information. (See Fukushima [0170] “FIG. 27 is an initial information table 2700, which is a data table that serves as a reference for associating the uploaded image with the SNS posted data. The time setting 2701 [i.e. specified period] indicates a setting of a reference time when searching SNS posted data associated with the uploaded image...Therefore, it indicates the setting to search the SNS posted data within 5 minutes from the shooting date and time of the image data [Thus, images taken in a specified period based on the date information obtained from the posted information].” See also Fukushima [0119, 0125] “FIG. 9 shows a flow of link processing between the uploaded image, which is the image data to be uploaded to the online photo storage server 103, and the SNS posting data...In step S806...SNS posting comment link function...is a process of associating the uploaded image with the SNS posting data. [Thus, the second presentation step]” See also Fukushima [0191-0193] “The image data date and time information 1402 of "JPG" is compared with the date and time 1602 acquired in step S1010, and it is determined whether or not the difference is within the range of the time setting 2701...In step S1012, the CPU 201 of the online photo storage server 103 refers to the GPS information 1403 of the uploaded image acquired in step S1009 and the GPS 1603 of the SNS posted data acquired in step S1010, and the condition of the distance setting 2702 read in step S1001. Judge whether it is inside or not. (Means for identifying SNS posted data)” See also Fukushima [0196] “In step S1013, the CPU 201 of the online photo storage server 103 acquires the image data included in the SNS posting data.” See also Fukushima [0199-0200] “In step S1016, the CPU 201 of the online photo storage server 103 refers to the GPS information 1403 of the uploaded image acquired in step S1009 and the GPS information 1903 of the image data acquired in step S1014, and reads the distance setting 2702 in step S1001. Determine if it is within the  conditions...The image data date / time information 1402 and the shooting date / time 1902 of the uploaded image shall be within 24 hours [Thus, the second presentation step presents the images taken in a specified period based on the date information obtained from the posted information]”)

Regarding claim 8, Fukushima-Sugiura teaches all the limitations and motivations of claim 1, wherein the second presentation step presents the images stored in the information processing apparatus, based on the multiple postings that the user selects. (See Fukushima [0010] “the present invention is to provide a mechanism for identifying posted data [i.e. postings on a social networking service] corresponding to uploaded image data [Thus, images associated with the postings]” See also Fukushima [0070] “The image storage unit 506 of the online photo storage server 103 stores the uploaded image and the comment attached to the uploaded image in the external memory 211 together.” See also Fukushima [0125] In step S806 [i.e. second presentation], the CPU 201 of the client terminal 101 first accepts a selection as to whether or not to use the SNS posting comment link function, which is a process of associating the uploaded image with the SNS posting data [Thus, based on a posting that the user selects]. After accepting the selection, the online photo storage server 103 requests a screen that allows the user to add and edit comments to each of a plurality of uploaded images together with the selection result and the image data selected in step S805 [Thus, based on the multiple postings that the user selects]

	Regarding claim 9, Fukushima-Sugiura teaches all the limitations and motivations of claim 1, wherein the second presentation step presents images posted on the social networking service, in a  case when images related to the posting that the user selects is not found in the information processing apparatus, and the method further comprising the step of downloading the posted images that the user selects, from the social networking service. (See Fukushima [0184-0185] "If it is determined that there is image data that does not refer to the SNS posted data, the process proceeds to step S1009...In step S1009, the CPU 201 of the online photo storage server 103 acquires [Thus, downloading] the image data date and time information 1402 and the GPS information 1403 included in the uploaded image associated with the SNS posted data. [Thus, in a case when images related to the posting that the user selects is not found in the information processing apparatus, and the method further comprising the step of downloading the posted images that the user selects, from the social networking service]")

Regarding claim 10, Fukushima-Sugiura teaches all the limitations and motivations of claim 1, further comprising the steps of: analyzing an image that the user selects from the images presented in the second presentation step; and generating album data which lays out images, based on an analysis result of the analyzing step. (See Fukushima [0130-0131] “In step S810, the CPU 201 of the online photo storage server 103 performs a process of associating the uploaded image with the SNS posted data. An example of the data table of the result of the process of associating the uploaded image with the SNS posted data is the SNS posted data link result table 2800 shown in FIG. 28. In FIG. 28, ID 2001 is an ID for uniquely identifying [Thus, analyzing] the uploaded image. [Thus, analyzing an image that the user selects from the images presented in the second presentation step]” See also [0152] “In step S819, the CPU 201 of the online photo storage server 103 registers the comment received in step S818 as a comment associated with the uploaded image. For example, the registered comment text 2009 of the SNS post data link result table 2800 shown in FIG. 28 is overwritten and registered (comment registration means). The result of overwriting is the online album table 2000 [Thus, generating album data]” See also Fukushima [0217-0218] “In step S1104, the CPU 201 of the online photo storage server 103 acquires the online album table 2000. In step S1105, the CPU 201 of the online photo storage server 103 generates a screen to be displayed based on the table acquired in step S1104. For example, the screen example of FIG. 23 is generated. The image data of the image file name 2003 of the online album table 2000 is displayed in the uploaded image display area 2301. [Thus, generating album data which lays out images, based on an analysis result of the analyzing step])

Regarding claim 11, Fukushima-Sugiura teaches all of the elements of claim 1 in method form rather than system form. Fukushima also discloses a system [0226]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.

Regarding claim 12, Fukushima-Sugiura teaches all of the elements of claim 1 in method form rather than computer-readable medium form. Fukushima also discloses a computer-readable medium [0230]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 12.

	Regarding claim 13, Fukushima-Sugiura teaches all the limitations and motivations of claim 2, wherein the first presentation step presents a user interface (UI) screen that includes a first display area that displays the plurality of postings in a list form and a second display area that displays a sentence of a posting selected in the first display area and a thumbnail of the image associated with the selected posting. (See Fukushima Fig. 21 Showing a user interface screen including 2102 [i.e. first display area] that displays a plurality of uploaded images [i.e. postings] in a thumbnail list form. See also Fukushima Fig. 22 Showing a user interface screen [i.e. second display area] that displays comments [i.e. sentence] of a posting selected in the first display area and a thumbnail of the image associated with the selected posting.)

Regarding claim 14, Fukushima-Sugiura teaches all the limitations and motivations of claim 13, wherein the UI screen includes a date filter function that extracts a target posting from the plurality of postings by specifying a certain period, and a word filter function that extracts an associated posting from the plurality of postings by specifying a keyword by the user. (See Fukushima [0167-0168] "FIG. 11 is a flowchart showing a detailed explanation of the process of associating the SNS posting data with the image data in step S810. In step S1001, the CPU 201 of the online photo storage server 103 reads the initial setting of the SNS posting comment link function. For example, the data tables of FIGS. 26 and 27 are read." See also Fukushima [0013] “showing an example of the configuration of the initial information table 2700 that stores the time setting 2701, the distance setting 2702, and the number of accounts 2703, which are the criteria for associating the uploaded image with the SNS posted data [i.e. target posting], which is received in FIG. 24.” See also Fukushima [0171-0172] "The initial information table 2700 is generated by receiving input from the user in advance from a screen such as the initial setting registration screen 2400 of FIG. 24...In step S1002, the CPU 201 of the online photo storage server 103 identifies the SNS and the SNS account that requests the SNS posting data. [Thus, extracts a target posting from the plurality of postings]" See also Fukushima Fig. 24, [0169-0171] Showing and disclosing  information tables 2700 which is used as a criteria for associating postings  [Thus, to filter] that includes account information input 2401 [i.e. word filter function] showing SNS account/user names [Thus, a word filter function that extracts an associated posting from the plurality of postings by specifying a keyword by the user] and a date and time range 2402 [i.e. date filter function] specifying a certain period.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362. The examiner can normally be reached 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR WEHOVZ/Examiner, Art Unit 2161   






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161